DETAILED ACTION
The following is a Notice of Allowability in response to the Amendment received on 11 March 2022.  Claims 1-9 have been previously cancelled.  Claims 10, 12-16 and 18 have been amended.  Claims 10-18 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 10-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 10, the prior art of record taken alone or in combination fails to teach extract, from the operating state information thus collected, a plurality of sets of information which match in a predetermined condition based on at least the result of the quality determination of the workpiece, and output a comparison result of the plurality of sets of information thus extracted.
As per claim 11, the prior art of record taken alone or in combination fails to teach extracting, from the operating state information thus collected, a plurality of sets of information which match in a predetermined condition based on at least the result of the quality determination of the workpiece, and outputting a comparison result of the plurality of sets of information thus extracted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 







/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        18 March 2022